Reversed
and Remanded in Part, Reversed and Rendered in Part, and Majority and
Dissenting Opinions filed June 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00161-CV
___________________
 
FORT BEND COUNTY TOLL ROAD AUTHORITY, Appellant
 
V.
 
ZULEIMA OLIVARES, INDIVIDUALLY AND AS THE
REPRESENTATIVE OF THE ESTATE OF PEDRO OLIVARES, JR., AND PEDRO OLIVARES,
INDIVIDUALLY, Appellees

 

 
 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2008-19417

 

 
 
D I S S E N T I N G   O P I N I O N
We have this same day issued a
majority and dissenting opinion in the companion case of Texas Department of
Transportation v. Zuleima Olivares, et al., ___ S.W.3d ___, (Tex. App.―Houston [14th Dist.] 2010).  For the
same reasons articulated in my dissenting opinion in that case, I cannot join
my colleagues in this case.  Accordingly, I must respectfully dissent.
 
                                                                                                                                                                                                                                                
                                                                        /s/        J.
Harvey Hudson
                                                                                    Senior
Justice
 
Panel consists of Chief Justice
Hedges, Justice Seymore, and Senior Justice Hudson.*




* Senior Justice J. Harvey Hudson sitting
by assignment.